Oole, J.
The whole question of the right of the defendants to control or remove the school house, depends upon the validity of the meeting held on the 25th day of January, 1873. *205The plaintiffs allege that the directors met on their own motion at a special meeting, without being called together for any purpose, and without being petitioned or requested so to do. The answer “alleges that the board met January 25, 1873, being called together by order of the president to change the boundaries of sub-districts, that the records do not show said call, but the same was in fact made, and all the sub-directors were present.” ■ This answer will not justify the dissolution of the injunction. It does not show what the call was, what length of notice was given, to whom it was given, and the exhibit of the proceedings of the meeting, accompanying the answer, shows that only a part of the sub-directors were present. The defendants claim the right to remove the school house by virtue of this méetiñg, and it was their duty to show a clear right. This they have failed to do. They may be able upon the trial to do so; and for this showing an opportunity will be afforded. But till they do it, or the plaintiffs fail upon a trial to make their case, the injunction must be continued.
Reversed.